ORDER DENYING APPEAL
On the 2nd day of February, 2009, the HCN Supreme Court, Associate Justice Joan Greendeer-Lee, Associate Justice Dennis Funmaker, and Chief Justice Mary Jo Hunter reviewed the above entitled matter. The Appellants, through their attorney, Huma Ahsan, filed a Notice and Motion, for Request to Appeal, Trial Court Order To Not Quash Subpoenas for Representative Garvin, Greengrass, Decora h and Judge Thompson and, To Not Dismiss the Plaintiff’s Complaint for an interlocutory order on January 29, 2009. The Ap-pellee filed an Objection Notice of Ap'peal within the prescribed time period. This Court reviewed the request of the Appellants and hereby denies the request for an interlocutory order of the Trial Court’s Order of February 2, 2009.
The full Court considered the lower court’s order and the Appellant’s Notice and Motion ... for an interlocutory order. In Michele M. Ferguson v. Ho-Chunk Nation Insurance Review Commission/Division of Risk Management, SU00-13, (HCN S.Ct. October 14, 2000); Daniel M. Broom, v. Silas Cleveland, Executive Director of Business for the Ho-Chunk Nation, SU01-10 (HCN S.Ct. August 24, 2001) Order (Denying Appeal), the Court concluded that “the merits of the case are intertwined within the (interlocutory) appeal and may have been filed prematurely”. In the present case, Appellants appeared to rush to the Supreme Court to protect its right to appeal. The Supreme Court did not find that a final decision has been made by the lower court. The Trial Court has yet to make a finding of facts and conclusions of law. Since this case is not ripe nor ready for appellate review, this Court hereby denies Appellant’s Interlocutory Appeal.
EGI HESKEKJET.